223 Ga. 851 (1968)
159 S.E.2d 75
CLARK et al.
v.
KARRH, Solicitor, et al.
24396.
Supreme Court of Georgia.
Submitted December 11, 1967.
Decided January 4, 1968.
John H. Ruffin, Jr., for appellants.
Randolph C. Karrh, Solicitor, in propria persona, for appellees.
DUCKWORTH, Chief Justice.
This action for declaratory judgment and injunctive relief shows that the petitioners are charged with a violation of a criminal statute which they seek to have declared unconstitutional and their prosecution restrained and enjoined. Since the purpose of the declaratory judgment procedure is not to delay the trial of cases of actual controversy but to guide and protect the parties from uncertainty and insecurity with respect to the propriety of some future act or conduct in order not to jeopardize their interest  the pleadings showing the alleged criminal act has already occurred  and equity will not take part in the administration of the criminal law, the court did not err in denying the prayers for relief and in dismissing the action. Code § 55-102; Butler v. Ellis, 203 Ga. 683 (47 SE2d 861).
Judgment affirmed. All the Justices concur.